Citation Nr: 1022102	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1965 to February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO). 

Although the RO implicitly reopened the Veteran's claim of 
service connection for PTSD by deciding the issue on the 
merits in the April 2005 rating decision, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the Veteran's claim accordingly.

The Board notes that the Veteran has a diagnosis of another 
psychiatric disability (claustrophobia).  As the RO granted 
service connection for claustrophobia, this appeal is limited 
to the matter of service connection for PTSD.  See Clemons v. 
Shinseki, 22 Vet. App. 1 (2009) (a claim of service 
connection for a mental health disorder encompasses 
consideration of service connection for other psychiatric 
diagnoses). 

The matter of service connection for PTSD on de novo review 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied the 
Veteran service connection for PTSD based essentially on 
findings that it was not shown that he had such disability, 
and that there was no credible corroborating evidence of a 
stressor event in service and no competent evidence that any 
diagnosis of PTSD might be related to a stressor event in 
service.  

2.  Evidence received since the September 1994 rating 
decision includes a diagnosis of PTSD and corroborating 
evidence of a stressor event in service (typhoon) and 
information identifying further stressor events capable of 
corroboration; relates to unestablished facts necessary to 
substantiate the claim of service connection for PTSD; and 
raises a reasonable probability of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the portion of the Veteran's claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter; any error in notice timing or content is 
harmless. 


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

A September 1994 rating decision denied the Veteran's claim 
of service connection for PTSD essentially on the bases that 
there was no evidence of a confirmed diagnosis of PTSD, and 
no evidence that the Veteran engaged in combat or credible 
corroborating evidence of a stressor event in service.  He 
was notified of the September 1994 rating decision and of his 
appellate rights.  He did not file a timely notice of 
disagreement with that decision, and it became final based on 
the evidence of record at the time of the decision.  It is 
the last final decision in the matter of service connection 
for PTSD.  38 U.S.C.A. § 7105.

Evidence received since the September 1994 rating decision 
includes: 2003 and 2008 VA treatment records which show a 
diagnosis of PTSD, corroborating evidence of a stressor event 
in service (a typhoon); and the Veteran's statement alleging 
further stressor events in service capable of verification.  
This evidence relates directly to the bases for the previous 
denial of the claim, and for purposes of reopening is 
presumed credible and competent.  See, Justus, 3 Vet. App. 
510 (1992).  As it shows a diagnosis of PTSD based on 
stressor events in service, it pertains to an unestablished 
facts necessary to substantiate the claim of service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.  Hence, the Board finds the 
additional evidence received both new and material, 
warranting reopening of the claim. 

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted. 


REMAND

As was noted above, VA records show diagnoses of PTSD.  Two 
stressor events in service (a typhoon and injury by forklift) 
have been found corroborated.  Although a VA examination in 
March 2005 determined that the Veteran did not have diagnosis 
of PTSD based on such stressor events, treatment records, 
including subsequent to the VA examination, show diagnoses of 
PTSD based on other alleged stressor events.  While these 
diagnoses of PTSD are based on events that include 
allegations of sexual abuse as a child (prior to service, and 
therefore not supporting a diagnosis of PTSD incurred in 
service), among them are diagnoses of PTSD related to combat.  
The Veteran's service records do not show that he served in 
combat.  However, he has alleged being rocketed/mortared 
while serving in DaNang, and his service personnel records 
corroborate that he was indeed stationed in DaNang.  With the 
identifying information he provides, this alleged stressor 
may be capable of verification.  

In his July 2005 notice of disagreement, the Veteran 
specifically identified the following stressor:

	"I remember one specific rocket attack in about 
February 1967.  I was in the hospital at Da Nang when 
the base was slammed with continuous rocket attacks.  
The Mike Base at Marble Mountain, the airfield and the 
hospital were hit hard.  I don't know exactly how many 
rounds came in, but it seemed like at least 100 rounds.  
Everyone took cover during the bombing.  I dove under my 
hospital bed.  Once the attack ceased, I came out to see 
what the damage was.  The wing across from me had been 
hit severely.  The building had gaping holes and there 
were dead bodies and many wounded in the hospital."

[The Board notes that the evaluation of the same disability 
(as mental disorders are all rated under 38 C.F.R. § 4.130, 
including the service-connected claustrophobia) under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Nevertheless, the Veteran has the right to pursue his claim 
of service connection for the separate psychiatric diagnosis 
of PTSD.]

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for verification 
of the Veteran's alleged stressor event of 
coming under rocket and/or mortar fire 
while serving in DaNang.  The RO should 
then make a determination as to whether or 
not the Veteran was exposed to such 
stressor event in service.

2.  If (and only if) the above-cited 
stressor event in service is verified, the 
RO should arrange for the Veteran to be 
examined by a psychiatrist to determine if 
he has PTSD based on such stressor event.  
In such event, the RO must advise the 
examiner as to what stressor event is 
verified, and provide the Veteran's claims 
file to the examiner for review.  Upon 
review of the claims file and evaluation 
of the Veteran, the examiner should 
provide an opinion as to whether or not 
the Veteran has a medical diagnosis of 
PTSD based on a verified stressor event in 
service in accordance with DSM-IV.  If 
PTSD is diagnosed, the examiner must 
identify the stressor event and symptoms 
which support such diagnosis; if not, the 
examiner must identify the factors lacking 
to support the diagnosis. The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
claim of service connection for PTSD.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


